Opinion issued December 7, 2006








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00432-CR



ROBERT CLEMENTE PEREZ, Appellant

V.

THE STATE OF TEXAS, Appellee

* * *

NO. 01-06-00433-CR



JAZMIN RODRIGUEZ PEREZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause Nos. 1065932 and 1065933



MEMORANDUM OPINION ON REHEARING
	We grant the State's motion to withdraw our opinion and judgment, vacate our
October 26, 2006 judgment, withdraw our October 26, 2006 opinion, and issue this
opinion in its place.
	On October 26, 2006, we issued our memorandum opinion in this appeal
challenging the trial court's order setting bail for appellants.  On November 3, 2006,
in a motion to withdraw our opinion and judgment, the State informed us that
appellants had pleaded guilty and were sentenced on October 13, 2006.  Issues
concerning pre-trial bail are moot after a defendant has been convicted.  Delangel v.
State, 132 S.W.3d 491, 494 (Tex. App.--Houston [1st Dist.] 2004, no pet.).   Thus,
this appeal was moot at the time our opinion issued, and this court had no jurisdiction
over the appeal.  
	Accordingly, we grant the State's motion, withdraw our opinion issued on
October 26, 2006, and dismiss this appeal for lack of jurisdiction.  


							Sam Nuchia
							Justice

Panel consists of Justices Nuchia, Jennings, and Higley.		
Do not publish.  See Tex. R. App. P. 47.2(b).